CLIFFORD, Circuit Justice.
The determination of the court is: That the complainant, under the allegations of the bill of complaint, is not the proper party to claim the relief therein prayed for. That the relief for the matters charged should be claimed by the trustees of the New York & Boston Railroad Company. That if the trustees have abandoned their trust, the first step of the complainants and others holding like interests is to take proper measures to cause new trustees to be appointed; or, if they have not abandoned their trust, but have been guilty of the neglect and misconduct alleged, the proper remedy of the complainant and others having like interests is, to take appropriate measures to cause them to be removed, and their places to be filled by others who will perform their duty to the complaining bondholders. That the trustees of the New York & Boston Railroad Company, and not the holders of the bonds issued by that company, are the proper parties complainant to seek redress from the Boston. Hartford & Erie Railroad Company for the grievances alleged in the bill of complaint. That the complainant, suing for himself and others having like interests, is the proper party to maintain the suit as against the trustees of the New York & Boston Railroad Company, for the removal of those trustees for misconduct, and for the appointment of others, or for the appointment of new trustees in case it shall appear that the supposed trustees shall have abandoned their trust.
It is accordingly ordered that the demurrer to the bill of complaint as to William T. Hart and C. P. Clark, trustees of the Boston, Hartford & Erie Railroad Company, is sustained, and that the bill of complaint as to those respondents be and the same hereby is dismissed with costs but without prejudice; that the complainant has leave, if so advised, to amend the bill of complaint as to one or all of the other respondents; that the time of filing exceptions to the answer of Mark Hea-ley is. in view of the circumstances, extended to the first Monday in July next, pursuant to equity .rules Nos. 61 and 63.